In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00325-CR

____________________


WALTER LEON BEARDEN, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 356th District Court 
Hardin County, Texas

Trial Cause No. 13,890




MEMORANDUM OPINION
 On September 29, 2009, we notified the parties that the appeal would be dismissed
for want of prosecution unless arrangements were made for filing the record or the appellant
explained why he needed time for filing the record.  The appellant did not file a response. 
It appears that the appellant is not entitled to proceed without payment of costs.  See Tex. R.
App. P. 20.2.  There being no satisfactory explanation for the failure to file the record, the
appeal is dismissed for want of prosecution.  See Tex. R. App. P. 37.3(b).
	APPEAL DISMISSED.


                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered November 12, 2009
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.